Court of Appeals
                          Sixth Appellate District of Texas

                                    JUDGMENT


Steven Lee Merrill, Appellant                          Appeal from the 52nd District Court of
                                                       Coryell County, Texas (Tr. Ct. No. 15-
No. 06-17-00005-CR         v.                          23115). Opinion delivered by Chief Justice
                                                       Morriss, Justice Moseley and Justice
The State of Texas, Appellee                           Burgess participating.

       As stated in the Court’s opinion of this date, we find there was partial error in the
judgment of the court below. Therefore, we modify the trial court’s judgment to reflect that the
amount of court costs is not $354.00, but instead is the total of $254.00. We also modify Exhibit
A, the incorporated Order to Withdraw Funds from Merrill’s Inmate Account to delete the
assessment of $354.00 and to state that the total amount of “court costs, fees and/or fines and/or
restitution” is $254.00. As modified, the judgment of the trial court is affirmed.
       We note that the appellant, Steven Lee Merrill, has adequately indicated his inability to
pay costs of appeal. Therefore, we waive payment of costs.




                                                       RENDERED JULY 21, 2017
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk